Citation Nr: 0008533	
Decision Date: 03/30/00    Archive Date: 04/04/00

DOCKET NO.  98-13 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for bilateral sensorineural 
hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from January 1951 to December 
1952.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 1997 rating decision from the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
sensorineural hearing loss.  

The Board notes that the veteran has repeatedly stated that 
he suffers from tinnitus, as well as hearing loss, due to 
noise exposure during service.  Therefore, the issue of 
service connection for tinnitus is referred to the RO for 
further development and adjudication as necessary.  


FINDING OF FACT

The veteran's bilateral sensorineural hearing loss was 
incurred during his active military service, including combat 
service in Korea.  


CONCLUSION OF LAW

The veteran's bilateral sensorineural hearing loss was 
incurred during his active military service.  38 U.S.C.A. 
§§ 1110, 1154, 5107(b) (West 1991); 38 C.F.R. §§ 3.303, 
3.306, 3.385 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran's pre-induction examination in November 1950 
reported hearing of "15/15" bilaterally to both spoken and 
whispered voice.  The veteran's separation medical 
examination, dated in December 1952, reported hearing of 
"15/15" bilaterally to both spoken and whispered voice.  
The veteran's DD Form 214 reported award of the Korean 
Service Medal and the Combat Infantryman Badge.  

Private health questionnaires, dated in May 1967 and November 
1968, noted no history of trouble with hearing.  Private 
health questionnaires, dated in August 1978 and November 
1993, noted a history of trouble with hearing.  The 
questionnaire dated in November 1993 noted difficulty hearing 
since 1960.  

A private referral request in September 1984 noted complaints 
of decreased hearing and mild tinnitus.  By letter dated in 
October 1997, the veteran's medical provider noted that his 
medical records, prior to 1965, were no longer in existence.  

The veteran filed an initial claim for VA benefits for 
service connection for hearing loss in July 1997.  In August 
1997, the RO stated that the veteran's service medical 
records had not been received and requested that the veteran 
submit any such records in his possession.  In a statement, 
received in September 1997, the veteran reported that he had 
no service medical records in his possession.  He stated that 
he first reported difficulty hearing during service in 
October 1951, but did not receive any care for that 
condition, as he was put on a waiting list, following which 
the facility burned down.  

A VA examination was conducted in August 1997.  The examiner 
noted a history of hearing loss since 1952 and complaints of 
constant tinnitus since 1951.  The veteran reported use of 
hearing aides for forty years.  Diagnoses of bilateral 
sensorineural hearing loss and constant tinnitus were 
reported.  Audiological evaluation showed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
65
N/A
70
LEFT
30
45
65
N/A
75

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 80 percent in the left ear.  
The audiologist reported bilateral sensorineural hearing loss 
and constant tinnitus, which interfered with sleep and 
conversation.  Etiology of a concussion grenade was noted and 
the audiologist stated that the audiometric configuration 
supported the history of acoustic trauma.  

In February 1998, the National Personnel Records Center 
(NPRC) noted that the morning reports from the veteran's unit 
had been searched from June to September 1951, with no 
remarks shown regarding the veteran.  Sick reports 
for the veteran's unit were not on file from March 1950 to 
December 1951.  

At a hearing before the undersigned in November 1999, the 
veteran testified that he served as a squad leader and acting 
platoon sergeant on the front lines during service in Korea.  
Transcript, p. 3.  He indicated that he had problems with his 
hearing ever since that time.  Transcript, p. 11.  He stated 
that he first noticed ringing in his ears while in Japan 
during service, but was told that it would go away with time.  
He noted that he reported hearing loss one time, while 
stationed in Korea, but he was told that it would go away.  
Transcript, p. 4.  The veteran reported that a mortar attack 
threw him against the trenches and "more or less" knocked 
him out.  Transcript, pp. 4-5.  The veteran testified that he 
was not given a hearing examination prior to separation from 
service, and he did not seek treatment within the first year 
after discharge.  Transcript, p. 6.  He stated that his 
hearing was first checked in the late 1950s and he was issued 
hearing aids in the 1960s.  Transcript, p. 5.  He reported 
that he had constant ringing in his ears.  Transcript, p. 7.  
He stated that his private physicians had attributed his 
hearing loss to noise exposure during military service.  
Transcript, p. 8.  The veteran testified that post-service, 
he had not been exposed to loud noises and that his job 
required that hearing protection be worn on job sites.  
Transcript, pp. 8-9.  

At the hearing, the veteran submitted a statement from an 
individual who served in his unit in Korea.  The individual 
stated that from October 3-10, 1951, their unit came under 
artillery and mortar fire and suffered 50 percent casualties.  
The veteran also submitted a statement from his platoon 
leader, stating that the veteran served on combat duty with 
the 7th Cavalry from May to December 1951.  


II. Analysis

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  Where certain diseases, such as 
those affecting the organic nervous system, are manifested to 
a compensable degree within the initial post-service year, 
service connection may be granted on a presumptive basis.  
38 U.S.C.A. §§  1101, 1112 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.307, 3.309 (1999).

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 (1990).  

The United States Court of Appeals for the Federal Circuit 
held that, "For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability. Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting 
Epps v. Brown, 9 Vet. App. 341, 343-344 (1996); see 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995). 

Impaired hearing will be considered a disability, under the 
VA regulations, when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000 or 4,000 Hertz is 40 
decibels or greater; or when the auditory threshold for at 
least three of the frequencies are 26 decibels or greater; or 
when the speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).  
The August 1997 audiogram results reflect values that meet 
the definition of hearing loss disability under 38 C.F.R. 
§ 3.385.  

such service, satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions, 
or hardship of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  Service connection of such injury or 
disease may be rebutted by clear and convincing evidence to 
the contrary.  38 U.S.C.A. § 1154(b) (West 1991); see also 38 
C.F.R. § 3.304(d) (1999).  Section 1154(b) provides a factual 
basis upon which a determination can be made that a 
particular disease or injury was incurred or aggravated in 
service, but not a basis to link etiologically the condition 
in service to the current condition.  See Arms v. West, 12 
Vet. App. 188 (1999); Brock v. Brown, 10 Vet. App. 155, 162 
(1997); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); 
Caluza, 7 Vet. App. at 507.  

As noted above, the veteran has submitted evidence of a 
current hearing loss disability under 38 C.F.R. § 3.385.  
Although the limited service medical records contain no 
mention of complaints of hearing loss, the veteran contends 
that his hearing loss is due to noise exposure as a result of 
combat service.  He specifically noted an incident when he 
suffered a "concussion" following a mortar attack.  The VA 
examiner in August 1997 noted the veteran's history of 
exposure to a concussion grenade and stated that the 
audiometric configuration was consistent with that history.  

Based on the veteran's statements and the August 1997 VA 
examination, the Board finds that the veteran's claim for 
service connection for bilateral sensorineural hearing loss 
is well grounded.  38 U.S.C.A. §5107(a) (West 1991).  The VA 
has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a); 38 
C.F.R. § 3.103(a) (1999).  The claims folder apparently 
contains all available service medical records and the RO has 
requested and received the available reports of VA medical 
examinations.  The veteran's private treatment records have 
been requested and obtained, to the extent possible.  
The representative has requested that the Board proceed with 
a decision in this appeal.  It appears that all possible 
development has been completed, and VA has satisfied its duty 
to assist the veteran under these circumstances.  38 U.S.C.A. 
§ 5107(a).

The Board notes that the veteran's DD Form 214 reports that 
the veteran received the Combat Infantryman Badge.  This, in 
addition to the statements from the veteran's fellow 
servicemen, supports the veteran's contentions of noise 
exposure during combat in Korea.  The Board notes that the 
request for morning reports by the NPRC did not contain the 
specific time during which the veteran alleged he complained 
of noise exposure - October 1991.  The VA examiner attributed 
the veteran's hearing loss to his history of noise exposure 
during service.  Although the veteran had denied a history of 
hearing loss in 1967 and 1968 and had indicated in 1993 that 
his hearing loss did not become apparent until 1960, the 
Board finds that the evidence does not preponderate against a 
finding that the veteran's current bilateral sensorineural 
hearing loss was incurred during his active military service.  


ORDER

Entitlement to service connection for bilateral sensorineural 
hearing loss is granted.  




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 
- 8 -


- 8 -


